In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-11-00290-CR


                         RAYMOND NIETO, JR., APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 222nd District Court
                                Deaf Smith County, Texas
             Trial Court No. CR-101-108, Honorable Roland D. Saul, Presiding

                                    August 8, 2013

                                       ORDER
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      On July 3, 2013, this Court issued its opinion and judgment affirming appellant’s

conviction for aggravated robbery and sentence of forty years of imprisonment.

Appellant’s motion for rehearing was due on or before July 18, 2013. See Tex. R. App.

P. 49.1 (providing a motion for rehearing may be filed within 15 days after the court of

appeals’ judgment or order is rendered). Appellant did not file a motion for rehearing

but, on August 5, filed a request for extension of time in which to file his motion for
rehearing.1 We deny the motion as untimely. See Tex. R. App. P. 49.8 (providing a

court of appeals may extend the time for filing a motion for rehearing if a party files a

motion complying with Rule 10.5(b) no later than 15 days after the last date for filing the

motion).


                                                  Per Curiam


Do not publish.




       1
         Appellant also asks for an extension of time to file his petition for discretionary
review. A petition for discretionary review must be filed with the clerk of the Court of
Criminal Appeals. Tex. R. App. P. 68.3. The petition must be filed within 30 days after
the day the court of appeals’ judgment was rendered. The Court of Criminal Appeals
may extend the time to file a petition for discretionary review if a party files a motion
complying with Rule 10.5(b) no later than 15 days after the last day for filing the petition.
Tex. R. App. P. 68.2. Therefore, appellant’s motion for extension of time as to his
petition for discretionary review must be addressed with the Court of Criminal Appeals.

                                             2